 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. RAY MITCHELL, MORTON R. COHEN, MILTON A. COHEN, ARTHURCOHEN, LIBBY COHEN, MYRON APPLEBAUM AND SAMUEL A. COHEN,D/B/A DOUGLAS EATON MANUFACTURING COMPANY 1andUPHOL-STERERS'INTERNATIONAL UNION OF NORTH AMERICA,AFL, PETI-TIONER.Case No. 35-RC-909. September 30, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Berns, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find in substantial agreement with the parties that the fol-lowing employees constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's plant inEaton, Indiana, including shipping and receiving clerks, and in-spector, but including office clerical employees, guards, professionalemployees, and supervisors as defined in the Act.Although the parties agreed to the exclusion of over-the-roaddrivers, we are making no finding concerning their unit placement asthe Employer does not have this, classification on its payroll.TheIntervenor would exclude as a supervisor, William White, who worksalong with the employees in the upholstery department. In the ab-sence of the regular department head, White is in charge of thedepartment about 2 percent of his time and may make employeeassignments but he has no authority to hire or discharge employeesor to recommend such action. In view of the foregoing, we shallincludeWhite in the unit.35.The Intervenor contended at the hearing that about 12 employeeslaid off in 1952 should be eligible to vote.The Employer assertedthat these employees had little prospect of reemployment because ofa change in its upholstery operations.A very long time has elapsed1 The name of the Employer appears as amended at the hearing2 Local No. 122, International Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America, CIO, was permitted to intervene on the basis of itscontractual interest.3Puerto RicoGlassCorporation,101 NLRB 1347, 1348110 NLRB No. 26. REPCAL BRASS MANUFACTURING COMPANY193since the layoff of these employees, and the record before us affordsno basis supporting the Petitioner's assertion that all these employeesnow have a reasonable expectancy of future employment.Adminis-tratively, we have been advised that 2 of those former employees haverecently been rehired and that 2 others may later be recalled.Evenassuming that these informally reported facts, upon which none ofthe parties have had opportunity to comment, were properly estab-lished, they do not disclose any real expectancy of reemployment forthe remaining employees who were laid off 2 years ago.Accordingly, we find that the laid-off employees are not eligibleto vote in the election unless they have been recalled and satisfy ourcustomary eligibility requirement .4[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.+Member Murdock believes,contrary to any suggestion or implication of the majoritythat it may be improper to do so, that the Board is clearly entitled to utilize herein infor-mation of the character administratively supplied by the Regional Director.He furtherpoints out that the issue is not as the majority suggests whether this information issufficient to show that "all"of the laid-off employees have a reasonable expectancy offuture employment.It is sufficient that the information relating to the rehiring of theseemployees indicates that at least some of the laid-off employees have a reasonable expect-ancy of employment.Accordingly,as the Board cannot now tell which of them have suchexpectancy,Member Murdock would permit all laid-offemployees to vote subject tochallenge.REPCAL BRASS MANUFACTURING COMPANYandREPCAL EMPLOYEES.ASSOCIATION,PETITIONER.Case No. 21-RC-3465.October 4, 1954Supplemental Decision and OrderOn July 23,1954, pursuant to the Board's Decision, Order and Direc-tion of Election,' an election by secret ballot was conducted, underthe direction and supervision of the Acting Regional Director for theTwenty-first Region.Upon conclusion of the balloting, a tally ofballots was issued and served upon the parties.The tally showedthat, of approximately 275 eligible voters, 243 voted, with 1 being chal-lenged.There were 88 votes cast for UAW-CIO, 76 for Local 700,_International Union of Mine, Mill and Smelter Workers, Independent,.(here called the Smelter Workers), 61 for Repeal Employees Associa-tion, Independent, 10 for Metal Trades Council, AFL, and 7 votescast against the labor organizations.The Repeal Employees Association and the Metal Trades Council,AFL, filed timely objections to conduct affecting the results of the1 109 NLRB 4.110 NLRB No. 24.338207-55-vol. 11014